Title: Thomas Jefferson to John Bankhead, 20 February 1815
From: Jefferson, Thomas
To: Bankhead, John


          Dear Sir Monticello  Feb. 20. 15.
          I take the liberty of writing to you on a subject of great interest and tender concern to our family, and equally so, I am sure, to yours, inasmuch as it relates to the future well-being of mr Bankhead your son, his wife and children, towards whom we have all the same affectionate feelings.
          I understand it is decided, and with your approbation, that their Tract of land adjoining us shall be sold, the proceeds to be applied in the first instance to the payment of his debts, and the residue to be invested in lands somewhere else. it is on the latter part of this proposition I would sollicit your reconsideration. he is offered by mr Kelly, as I am told, 25.D. an acre for the lands above the road from Moor’s creek to Charlottesville, supposed 300. acres, amounting of course to 7500.D. which is something more than would pay his debts as they are understood to be. he would then have remaining about 500. as, nearly every foot arable, and of first rate quality where then could the surplus money be better invested than in this, either as to soil, climate, convenience to navigation, or society? add to this what is surely a matter of consideration, their vicinity to us, which ensures the care of themselves & their children under all circumstances which might befall either of them. this question is therefore what we submit to yourself and mrs Bankhead, ready to acquiesce in your decision, whatever it may be. as a further provision to place them still in ease and competence, if it shall be determined to reserve the lands as proposed, I will add to their farm somewhere between 150. and 200. acres of my lands adjoining to it, lying over the road in front of their house on the side of the High-mountain, as rich lands, a considerable part of them, as any I own, on a slope so gentle as to be forever preserved by our horizontal method of ploughing, and abounding in the best timber, which will go downhill to every part almost of his farm. to this however I should annex a condition, intended solely for their own good, and that of their children, that not only what I convey, but Anne’s moiety also of the present tract shall be located adjacent to this and including the house, and shall be vested in trustees, without whose assent her’s shall not be sufficient to authorize a sale of the land. nothing else could ensure the family against the hazard of it’s being lost to them  and or render this provision more secure than the first. the trustees shall be named by yourself. if you approve of these propositions, nothing less than your influence probably would prevail on mr Bankhead to concur in them: and should you think them not advisable, I should wish them to remain known to mrs Bankhead and yourself only, as they are here to mr and mrs Randolph alone, being unwilling to give umbrage to mr Bankhead by appearing to intermeddle in his affairs. he is restless to change his residence, and go to the Western country, not aware that the causes of his unhappiness are within himself, and will of course attend him to every other situation. pardon this observation. it should not have been suggested but that the grounds of it are partly known to yourself, and ought to enter into the consideration of whatever you may contemplate, advise, or do, for his good and that of his children.
           I pray you to be assured of my sincere esteem & high respect for mrs Bankhead and yourself.
          Th: Jefferson
        